—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered July 11, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence. Justice Friedmann has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
During a dispute over drugs, the defendant stabbed the victim 44 times with a knife. The defendant was apprehended by a police officer after he jumped from a second-story ledge. He was covered with blood and naked except for a pair of bloody sweat pants. The defendant was taken to the hospital, *400where he was identified at a showup by the victim’s two sons and two witnesses who saw him jump from the ledge. Prior to trial, the defendant moved to suppress, inter alia, the out-of-court identifications, which was denied after a hearing. On appeal, he contends, among other things, that those identifications should have been suppressed.
In view of the overwhelming evidence that the defendant was the perpetrator, any error in the showup was harmless (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]). Miller, J. P., Altman, Friedmann and Goldstein, JJ., concur.